DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliashevich et al (US 20050225973) in view of Hashimoto et al. (US 20040012958) and further in view of Shei et al. (US 20050167680)
Regarding claim 1, Eliashevich discloses that an anti-parallel diode device comprising:
a first semiconductor 114, wherein the first semiconductor is of a first conductivity type (para. 0028 n-type or p-type);
a second semiconductor 116 (left) in contact with the first semiconductor 114, wherein the second semiconductor 116 is of a second conductivity type (para. 0028, p-type or n-type), and the first semiconductor and the second semiconductor form a first diode (Fig. 5);
a third semiconductor 116 (on right) in contact with the first semiconductor 114, wherein the third semiconductor is of the second conductivity type (para. 0028, p-type or n-type), and the first semiconductor 114 and the third semiconductor 116 (right) form a second diode, wherein the second semiconductor 116 and the third semiconductor are both disposed on the first semiconductor 114 so that the first diode and the second diode share the first semiconductor 130` (Fig. 5); and
a third diode having a first terminal electrically connected 150 to the first semiconductor 114 shared by the first diode and the second diode via a first connection wire 150 wherein the first terminal of the third diode is of the second conductivity type (Fig. 5 & 6-7).

    PNG
    media_image1.png
    582
    844
    media_image1.png
    Greyscale

Eliashevich fails to teach the first diode and the second diode share the first semiconductor without a connection wire between the second semiconductor of the first diode and the third semiconductor of the second diode and a third diode having a second terminal electrically connected to the second semiconductor of the first diode via a second connection wire, wherein the second terminal of the third diode is of the first conductivity type.
However, Hashimoto suggests that the first diode and the second diode share the first semiconductor without a connection wire between the second semiconductor of the first diode and the third semiconductor of the second diode (para. 0086, Fig. 5-6, note: “an LED chip 1 does not have an electrically conductive portion -- a pair of electrodes 6 and 6 or 7 and 7”).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Eliashevich with that the first diode and the second diode share the first semiconductor without a connection wire between 
	Eliashevich & Hashimoto fail to teach a third diode having a second terminal electrically connected to the second semiconductor of the first diode via a second connection wire, wherein the second terminal of the third diode is of the first conductivity type.	 
However, Shei suggests that a third diode having a second terminal 140 (from n-type) electrically connected to the second semiconductor of the first diode 200 via a second connection wire (Fig. 2), wherein the second terminal of the third diode is of the first conductivity type.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Eliashevich & Eliashevich & Hashimoto with a third diode having a second terminal electrically connected to the second semiconductor of the first diode via a second connection wire, wherein the second terminal of the third diode is of the  first conductivity type as taught by Shei in order to enhance variation of LED devices from plurality of LED devices to single or dual LED devices by needs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 2, Eliashevich, Hashimoto & Shei disclose that the first conductivity type is an N-type, and the second conductivity type is a P-type (para. 0028, Eliashevich).

Reclaim 4, Eliashevich , Hashimoto & Shei disclose that a fourth diode having a first terminal electrically connected to the first semiconductor, wherein the first terminal of the fourth diode is of the second conductivity type (Eliashevich discloses that series of diode in Fig. 6-7 and modified with Shei’s diodes structure would be obvious).
Reclaim 5. , Eliashevich , Hashimoto & Shei disclose that the second semiconductor and the third semiconductor are both disposed on a first surface of the first semiconductor, and the anti-parallel diode device further comprises:
a reference voltage electrically coupled to a second terminal of the third diode and the second semiconductor; and
a pad electrically coupled to a second terminal of the fourth diode and the third semiconductor (Eliashevich & Hashimoto in view of Shei).
Reclaim 6, Eliashevich, Hashimoto & Shei disclose that the second semiconductor and the third semiconductor are both disposed on a first surface of the first semiconductor, and the anti-parallel diode device further comprises:
a fourth semiconductor, wherein the fourth semiconductor is of the first conductivity type, and the fourth semiconductor is electrically connected to the third semiconductor;
a fifth semiconductor in contact with the fourth semiconductor, wherein the fifth semiconductor is of the second conductivity type, the fourth semiconductor and the fifth semiconductor form the fourth diode, and the fifth semiconductor is electrically connected to the first semiconductor;

a sixth diode having a first terminal electrically connected to the fourth semiconductor, wherein the first terminal of the sixth diode is of the second conductivity type (connecting multi-diodes structures are obvious).
Reclaim 7, Eliashevich, Hashimoto & Shei disclose that a reference voltage electrically coupled to a second terminal of the third diode and the second semiconductor; and
a pad electrically coupled to a second terminal of the sixth diode and the sixth semiconductor (Eliashevich & Hashimoto in view of Shei).
Reclaim 8, Eliashevich, Hashimoto & Shei disclose that the fifth semiconductor and the sixth semiconductor are both disposed on a second surface of the fourth semiconductor (Eliashevich, Fig. 6-7).
Reclaim 9, Eliashevich, Hashimoto & Shei disclose that the first semiconductor is disposed between the second semiconductor and the third semiconductor, and the anti-parallel diode device further comprises:
a fourth semiconductor, wherein the fourth semiconductor is of the first conductivity type, and the fourth semiconductor is electrically connected to the third semiconductor;
a fifth semiconductor in contact with the fourth semiconductor, wherein the fifth semiconductor is of the second conductivity type, the fourth semiconductor and the fifth 
a sixth semiconductor in contact with the fourth semiconductor, wherein the sixth semiconductor is of the second conductivity type, the fourth semiconductor and the sixth semiconductor form a fifth diode, and the fourth semiconductor is disposed between the fifth semiconductor and the sixth semiconductor; and
a sixth diode having a first terminal electrically connected to the fourth semiconductor, wherein the first terminal of the sixth diode is of the second conductivity type (connecting multi-diodes structures are obvious).
Reclaim 10, Eliashevich, Hashimoto & Shei disclose that a reference voltage electrically coupled to a second terminal of the third diode and the second semiconductor; and
a pad electrically coupled to a second terminal of the sixth diode and the sixth semiconductor (Eliashevich & Hashimoto in view of Shei).
Reclaim 11, Eliashevich, Hashimoto & Shei disclose that the first semiconductor is a base of a transistor, the second semiconductor is a collector of the transistor, and the third semiconductor is an emitter of the transistor (Eliashevich & Hashimoto in view of Shei).
Reclaim 12, Eliashevich , Hashimoto & Shei disclose that the first semiconductor is disposed between the second semiconductor and the third semiconductor, and the anti-parallel diode device further comprises:
a fourth semiconductor, wherein the fourth semiconductor is of the first conductivity type, and the fourth semiconductor is electrically connected to the second semiconductor;

a sixth semiconductor in contact with the fourth semiconductor, wherein the sixth semiconductor is of the second conductivity type, the fourth semiconductor and the sixth semiconductor form a fifth diode, the fourth semiconductor is disposed between the fifth semiconductor and the sixth semiconductor, and the sixth semiconductor is electrically connected to the first semiconductor;
a seventh semiconductor in contact with the second semiconductor, wherein the seventh semiconductor is of the first conductivity type, and the second semiconductor and the seventh semiconductor form a sixth diode;
an eighth semiconductor, wherein the eighth semiconductor is of the first conductivity type;
a ninth semiconductor in contact with the eighth semiconductor, wherein the ninth semiconductor is of the second conductivity type, the eighth semiconductor and the ninth semiconductor form a seventh diode, and the ninth semiconductor is electrically connected to the seventh semiconductor;
a tenth semiconductor in contact with the eighth semiconductor, wherein the tenth semiconductor is of the second conductivity type, the eighth semiconductor and the tenth semiconductor form an eighth diode, and the eighth semiconductor is disposed between the ninth semiconductor and the tenth semiconductor;

a twelfth semiconductor, wherein the twelfth semiconductor is of the first conductivity type, and the twelfth semiconductor is electrically connected to the tenth semiconductor;
a thirteenth semiconductor in contact with the twelfth semiconductor, wherein the thirteenth semiconductor is of the second conductivity type, the twelfth semiconductor and the thirteenth semiconductor form a tenth diode, and the thirteenth semiconductor is electrically connected to the eighth semiconductor;
a fourteenth semiconductor in contact with the twelfth semiconductor, wherein the fourteenth semiconductor is of the second conductivity type, the twelfth semiconductor and the fourteenth semiconductor form an eleventh diode, and the twelfth semiconductor is disposed between the thirteenth semiconductor and the fourteenth semiconductor; and
a twelfth diode having a first terminal electrically connected to the eighth semiconductor, wherein the first terminal of the twelfth diode is of the second conductivity type (connecting multi-diodes structures are obvious).
Reclaim 13, Eliashevich, Hashimoto & Shei disclose that a reference voltage electrically coupled to a second terminal of the third diode and the fifth semiconductor; and
a pad electrically coupled to a second terminal of the twelfth diode and the fourteenth semiconductor (Eliashevich & Hashimoto in view of Shei).

Reclaim 15, Eliashevich, Hashimoto & Shei disclose that the first semiconductor is disposed between the second semiconductor and the third semiconductor, and the anti-parallel diode device further comprises:
a fourth diode, wherein a first terminal of the fourth diode is of the second conductivity type, and a second terminal of the fourth diode is electrically connected to the third semiconductor;
a fourth semiconductor in contact with the third semiconductor, wherein the fourth semiconductor is of the first conductivity type, and the third semiconductor and the fourth semiconductor form a fifth diode;
a fifth semiconductor, wherein the fifth semiconductor is of the first conductivity type, and the fifth semiconductor is electrically connected to the second semiconductor;
a sixth semiconductor in contact with the fifth semiconductor, wherein the sixth semiconductor is of the second conductivity type, and the fifth semiconductor and the sixth semiconductor form a sixth diode;
a seventh semiconductor in contact with the fifth semiconductor, wherein the seventh semiconductor is of the second conductivity type, the fifth semiconductor and the seventh semiconductor form a seventh diode, the fifth semiconductor is disposed between the sixth semiconductor and the seventh semiconductor, and the seventh semiconductor is electrically connected to the fourth semiconductor; and

Reclaim 16, Eliashevich, Hashimoto & Shei disclose that a reference voltage electrically coupled to a second terminal of the third diode and the first terminal of the fourth diode; and 
a pad electrically coupled to a second terminal of the eighth diode and the sixth semiconductor (Eliashevich & Hashimoto in view of Shei).
Reclaim 17, Eliashevich, Hashimoto & Shei disclose that the first semiconductor is a base of a transistor, the second semiconductor is an emitter of the transistor, and the third semiconductor is a collector of the transistor (Eliashevich & Hashimoto in view of Shei).
Reclaim 18, Eliashevich, Hashimoto & Shei disclose that the first semiconductor is disposed between the second semiconductor and the third semiconductor, and the anti-parallel diode device further comprises:
a fourth diode, wherein a first terminal of the fourth diode is of the second conductivity type, and a second terminal of the fourth diode is electrically connected to the first semiconductor and the third semiconductor;
a fourth semiconductor in contact with the third semiconductor, wherein the fourth semiconductor is of the first conductivity type, the fourth semiconductor is electrically connected to the second semiconductor, and the third semiconductor and the fourth semiconductor form a fifth diode;

a sixth semiconductor in contact with the fifth semiconductor, wherein the sixth semiconductor is of the second conductivity type, and the fifth semiconductor and the sixth semiconductor form a sixth diode;
a seventh semiconductor in contact with the fifth semiconductor, wherein the seventh semiconductor is of the second conductivity type, the fifth semiconductor and the seventh semiconductor form a seventh diode, the fifth semiconductor is disposed between the sixth semiconductor and the seventh semiconductor, and the seventh semiconductor is electrically connected to the second semiconductor and the fourth semiconductor; and
an eighth diode having a first terminal electrically connected to the second semiconductor and the fourth semiconductor, wherein the first terminal of the eighth diode is of the second conductivity type (connecting multi-diodes structures are obvious).
Reclaim 19, Eliashevich, Hashimoto & Shei disclose that a reference voltage electrically coupled to a second terminal of the third diode and the first terminal of the fourth diode; and a pad electrically coupled to a second terminal of the eighth diode and the sixth semiconductor (Eliashevich & Hashimoto in view of Shei).
Reclaim 20, Eliashevich, Hashimoto & Shei disclose that the anti-parallel diode device adopts a III-V heterojunction bipolar transistor technology, a III-V pseudomorphic high electron mobility transistor technology, a silicon heterojunction bipolar transistor technology, a silicon-
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SU C KIM/Primary Examiner, Art Unit 2899